The judgment debtor Flynn’s relation to the check drawn by the Hamilton Trust Company, which appellant indorsed, and to the other persons referred to in the supplementary proceedings, involves a wide field of testimony. An examination of those parts of this testimony designated by the Special Term as to be included in the appeal record shows no sufficient grounds to change the order below. This court cannot act on the mere assertion that they are not material without having any detailed grounds of that objection stated. The order of February twenty-first is, therefore, affirmed, with ten dollars costs and disbursements. Burr, Carr, Rich, Stapleton and Putnam, JJ., concurred.